
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Latta (for
			 himself and Ms. Kaptur) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending the 175th anniversary of The
		  Blade, a newspaper in Toledo, Ohio.
	
	
		Whereas, on December 19, 1835, raw pages of history rolled
			 off a printing press with the publication of No. 1, Vol. 1 of the Toledo
			 Blade;
		Whereas a primary reason for the newspaper's establishment
			 was to promote the municipality that resulted when pioneer settlements of Port
			 Lawrence and Vistula were incorporated as Toledo;
		Whereas the Toledo Blade's first issue is believed to have
			 been printed on a hand press, possibly in a log cabin, and transported on a
			 wagon over rutted roads;
		Whereas the oldest continuous business in Toledo, the
			 Toledo Blade was published on Saturdays until it became a tri-weekly
			 publication in May 1846;
		Whereas with the advent of the telegraph, the paper became
			 a daily publication in 1848;
		Whereas during all but its first 30 years, the newspaper
			 has been owned and operated by 2 families, the Lockes from 1865 to 1926 and the
			 Blocks from 1926 to the present;
		Whereas The Blade is known for its long-standing tradition
			 of publishing accurate, truthful stories, and as a result of its credibility,
			 the newspaper is widely respected; and
		Whereas historians often use newspapers as a primary
			 source for information about people, places, and events: Now, therefore, be
			 it
		
	
		That the House of Representatives commends
			 The Blade for its 175th anniversary and the important role it serves in
			 reporting news events in Northwest Ohio and Southeast Michigan.
		
